Case 1:20-cv-05305-JMF Document 27 Filed 12/23/20 Page 1of1

CILENTI && COOPER, PLLC Pursuant to Paragraph 1(E) of the

 

ATTORNEYS AT LAW Court's Individual Rules, requests for
Iss oe enn voor extensions should be made at least
New York, New York 10017 48 hours in advance of the deadline.
Still, as a courtesy, the Court
Telephone (212) 209-3933 GRANTS the Application. The

Facsimile (212) 209-7102 . :
“um Clerk of Court is directed to

December 23. 2020 terminate ECF No. 26. SO
‘ ORDERED.

Hon. Jesse M. Furman, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: Dominguez v. Amsterdam Gourmet Foods, Inc., et al.

Case No, 20-CV-5305 (JMF) (KHP) December 23, 2020

Dear Judge Furman,

We are counsel to the plaintiff in the above-referenced matter. Pursuant to the
Court’s Order, the parties are directed to file their settlement papers for approval by
today. Please accept this letter as the parties’ joint request for a short extension of time —
until December 30, 2020, as the parties finalize the necessary paperwork.

No prior request for similar relief has been made.

We thank the Court for considering this application.

Respectfully submitted,

—_ ae

ce: D. Mara Lowenstein, Esq. (by ECF)
